Name: 2013/242/EU: Commission Implementing Decision of 22Ã May 2013 establishing a template for National Energy Efficiency Action Plans under Directive 2012/27/EU of the European Parliament and of the Council (notified under document C(2013) 2882) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: documentation;  energy policy
 Date Published: 2013-05-28

 28.5.2013 EN Official Journal of the European Union L 141/48 COMMISSION IMPLEMENTING DECISION of 22 May 2013 establishing a template for National Energy Efficiency Action Plans under Directive 2012/27/EU of the European Parliament and of the Council (notified under document C(2013) 2882) (Text with EEA relevance) (2013/242/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2012/27/EU of the European Parliament and of the Council of 25 October 2012 on energy efficiency, amending Directives 2009/125/EC and 2010/30/EU and repealing Directives 2004/8/EC and 2006/32/EC (1), and in particular Article 24(2) and Annex XIV thereof, Whereas: (1) Directive 2012/27/EU requires each Member State to submit National Energy Efficiency Action Plans by 30 April 2014 and every three years thereafter. These plans are to set out significant energy efficiency improvement measures and expected and/or achieved energy savings, including those in the supply, transmission and distribution of energy as well as energy end-use, in view of achieving the energy efficiency targets referred to in Article 3(1) of Directive 2012/27/EU. The National Efficiency Action Plans shall in any case include the information specified in Annex XIV Part 2 of Directive 2012/27/EU. The National Energy Efficiency Action Plans shall be complemented with updated estimates of expected overall primary energy consumption in 2020, as well as estimated levels of primary energy consumption in the sectors indicated in Part 1 of Annex XIV of Directive 2012/27/EU. (2) In accordance with Article 24(2) second paragraph of Directive 2012/27/EU, the Commission shall provide a template as guidance for the National Energy Efficiency Action Plans, which shall be adopted in accordance with the advisory procedure referred to in Article 26(2) of the Directive. Article 26(1) of the Directive provides that the Commission will be assisted by a committee within the meaning of Regulation (EU) No 182/2011 of the European Parliament and of the Council (2) and Article 26(2) provides that Article 4 of that Regulation shall apply. (3) The measures provided for in this Decision take the utmost account of discussions within the Energy Efficiency Directive Committee, HAS ADOPTED THIS DECISION: Article 1 The template for the National Energy Efficiency Action Plans required by Article 24(2) and Annex XIV of Directive 2012/27/EU as set out in the Annex to this Decision is adopted. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 May 2013. For the Commission GÃ ¼nther OETTINGER Member of the Commission (1) OJ L 315, 14.11.2012, p. 1. (2) OJ L 55, 28.2.2011, p. 13. ANNEX TEMPLATE FOR COMPULSORY ELEMENTS NATIONAL ENERGY EFFICIENCY ACTION PLAN TABLE OF CONTENTS (LIST OF COMPULSORY ELEMENTS) 1. Introduction 2. Overview of national energy efficiency targets and savings 2.1. National 2020 energy efficiency targets 2.2. Additional energy efficiency targets 2.3. Primary energy savings 2.4. Final energy savings 3. Policy measures implementing EED 3.1. Horizontal measures 3.1.1. Energy efficiency obligation schemes and alternative policy measures (EED Article 7, Annex XIV, Part 2 3.2) 3.1.2. Energy audits and management systems (EED Article 8) 3.1.3. Metering and billing (EED Articles 9-11) 3.1.4. Consumer information programmes and training (EED Articles 12 and 17) 3.1.5. Availability of qualification, accreditation and certification schemes (EED Article 16) 3.1.6. Energy Services (EED Article 18) 3.1.7. Other energy efficiency measures of a horizontal nature (EED Articles 19 and 20) 3.2. Energy efficiency in buildings 3.2.1. Building renovation strategy (EED Article 4) 3.2.2. Other energy efficiency in buildings sector 3.3. Energy efficiency in public bodies 3.3.1. Central government buildings (EED Article 5) 3.3.2. Buildings of other public bodies (EED Article 5) 3.3.3. Purchasing by public bodies (EED Article 6) 3.4. Other end use energy efficiency measures including in industry and transport 3.5. Promotion of efficient heating and cooling 3.5.1. Comprehensive assessment (EED Article 14) 3.5.2. Other measures efficient heating and cooling (EED Article 14) 3.6. Energy transformation, transmission, distribution, and demand response 3.6.1. Energy efficiency criteria in network tariffs and regulation (EED Article 15) 3.6.2. Facilitate and promote demand response (EED Article 15) 3.6.3. Energy efficiency in network design and regulation (EED Article 15) 1. Introduction This template specifies the information that Member States are required to provide in their National Energy Efficiency Plans (NEEAPs) on measures adopted or planned to be adopted to implement the main elements of the Energy Efficiency Directive (EED, 2012/27/EU), as set out in Article 24(2) of the Directive and its Annex XIV. Therefore, where the template indicates mandatory reporting elements, it does not refer to measures that have not been adopted and are not planned by the Member States. The template is provided to the Member States as guidance to the NEEAPs as specified in EED Article 24(2) second paragraph. Where the text of the template refers to information to be provided in the first and/or second NEEAP this reflects the wording of the EED, and where there is no such reference the information is to be provided in the first and all subsequent NEEAPs. This template is complemented by Guidance on NEEAPs [references to be inserted of the linked Commission Staff Working Paper which provides further advice]. 2. Overview of national energy efficiency targets and savings 2.1. National 2020 energy efficiency targets (1) Please state the indicative national energy efficiency target for 2020 as required by Article 3(1) of the EED (EED Article 3(1), Annex XIV Part 2.1). (2) Please indicate the expected impact of the target on overall primary and final energy consumption in 2020 and explain how, and on the basis of which data, this has been calculated (EED Article 3(1)). (3) Please provide an estimate of primary energy consumption in 2020, overall and by sectors (EED Article 24(2), Annex XIV Part 2.2). 2.2. Additional energy efficiency targets Please list any additional national targets related to energy efficiency, whether addressing the whole economy or specific sectors (EED Annex XIV Part 2.1). 2.3. Primary energy savings Please provide an overview of the primary energy savings achieved by the time of reporting and estimations of expected savings for 2020 (EED Article 3(1), Article 24(2), Annex XIV Part 2.2(a)). 2.4. Final energy savings (1) For the purposes of Directive 2006/32/EC of the European Parliament and of the Council (1), in the first and the second NEEAP, please provide information on the achieved final energy savings and forecast savings in energy end-use by 2016 (Article 4(1) and (2) of Directive 2006/32/EC; EED Annex XIV Part 2.2(b)). (2) For the purposes of Directive 2006/32/EC, in the first and the second NEEAP, please provide the measurement and/or calculation methodology used for calculating final energy savings (EED Annex XIV Part 2.2(b), second paragraph). 3. Policy measures implementing EED 3.1. Horizontal measures 3.1.1. Energy efficiency obligation schemes and alternative policy measures (EED Article 7, Annex XIV, Part 2 3.2) (1) Please provide information on the overall amount of energy savings over the obligation period in order to meet the target set in accordance with Article 7(1), and, if applicable, on how the possibilities listed in Article 7(2) and (3) are used (EED Article 7, Annex XIV Part 2.2(a)). (2) Please provide a short description of the national energy efficiency obligation scheme as referred to in Article 7(1) including information on how monitoring and verification is ensured (EED Article 7(1) and (6), Article 20(6), Annex XIV Part 2.3.2). (3) Please provide information on alternative policy measures adopted in application of Article 7(9) and Article 20(6) including information on how monitoring and verification is ensured, and how their equivalence is ensured (EED Article 7(9) and (10), Article 20(6), Annex XIV Part 2.3.2). (4) Where applicable, please present published energy savings achieved as a result of the implementation of the energy efficiency obligation scheme (EED Article 7(6) and (8), Annex XIV Part 2.2(a)). (5) Where applicable, please present published energy savings achieved as a result of the implementation of alternative policy measures (EED Article 7(10), Annex XIV Part 2.2(a)). (6) Please provide details of the national coefficients chosen in accordance with EED Annex IV (EED Annex XIV Part 2.3.2). (7) Please provide information on any method, other than the one provided in EED Annex V part 2.e, used to take into account the lifetimes of energy savings, and explain how it is ensured that this leads to at least the same total quantity of savings (EED Annex V 2(e)). 3.1.2. Energy audits and management systems (EED Article 8) Please provide an overview of measures planned or already undertaken to promote energy audits and energy management systems, including information on the numbers of energy audits carried out, specifying those carried out in large enterprises, with an indication of the total number of large companies in the Member State territory and the number of companies to which Article 8(5) is applicable (EED Annex XIV Part 2.3.3). 3.1.3. Metering and billing (EED Articles 9-11) Please provide a description of the implemented and planned measures adopted or planned to be adopted in metering and billing (EED Article 9, Article 10, Article 11, Annex XIV Part 2.2, first sentence). 3.1.4. Consumer information programmes and training (EED Articles 12 and 17) Please provide information on measures adopted or planned to be adopted to promote and facilitate efficient use of energy by SMEs and domestic customers, (EED Article 12, Article 17, Annex XIV Part 2.2, first sentence). 3.1.5. Availability of qualification, accreditation and certification schemes (EED Article 16) Please provide information on existing or planned certification or accreditation schemes or equivalent qualification schemes (including, if applicable, training programmes) for providers of energy services, energy audits, energy managers and installers of energy related building elements as defined in Article 2(9) of Directive 2010/31/EU of the European Parliament and of the Council (2) (EED Article 16, Annex XIV Part 2.3.7). 3.1.6. Energy Services (EED Article 18) (1) Please provide information on measures adopted or planned to be adopted for the promotion of energy services. The description must include an internet link to the list of available energy service providers and their qualifications (EED Annex XIV Part 2.2 first sentence, Annex XIV Part 2.3.8). (2) Please provide a qualitative review of the national market for energy services describing its current status and outlining future market developments (EED Article 18 1(e)). 3.1.7. Other energy efficiency measures of a horizontal nature (EED Articles 19 and 20) (1) Please indicate, in the first NEEAP, energy efficiency measures undertaken to implement Article 19 of EED. In particular, please provide the list of measures undertaken to remove regulatory and non-regulatory barriers to energy efficiency (e.g. split incentives in multi-owner properties, public purchasing and annual budgeting, and accounting of public bodies), (EED Article 19, Annex XIV Part 2.3.9). (2) Please provide information about the Energy Efficiency National Fund (EED Article 20, Annex XIV Part 2.2, first sentence). 3.2. Energy efficiency in buildings 3.2.1. Building renovation strategy (EED Article 4) Provide the national long-term building renovation strategy (EED Article 4, final paragraph). 3.2.2. Other energy efficiency in buildings sector Please provide details on significant energy efficiency improvement measures in buildings in view of achieving the national energy efficiency targets referred to in Article 3(1) (EED Article 24(2), Annex XIV Part 2.2, first sentence). 3.3. Energy efficiency in public bodies 3.3.1. Central government buildings (EED Article 5) Please provide information on the published inventory of heated and cooled central government buildings (EED Article 5(5), Annex XIV Part 2.2, first sentence). 3.3.2. Buildings of other public bodies (EED Article 5) (1) Please provide information on measures undertaken or planned to encourage public bodies and social housing bodies governed by public law to adopt energy efficiency plans demonstrating the exemplary role of public bodies in buildings' energy efficiency (EED Article 5(7)a), Annex XIV Part 2.2, first sentence). (2) Please provide a list of public bodies having developed an energy efficiency action plan (EED Annex XIV Part 2.3.1). 3.3.3. Purchasing by public bodies (EED Article 6) Please provide information on steps taken or planned to ensure that central government purchase products, services and buildings with high-energy efficiency performance, (EED Article 6(1)), and on measures undertaken or planned to encourage other public bodies to do likewise (EED Article 6(3), Annex XIV Part 2.2, first sentence). 3.4. Other end use energy efficiency measures including in industry and transport (1) Please provide details on significant energy efficiency improvement measures in industry in view of achieving the national energy efficiency targets referred to in EED Article 3(1) (EED Article 24(2), Annex XIV Part 2.2, first sentence). (2) Please provide details on significant energy efficiency improvement measures in passenger and freight transport in view of achieving the national energy efficiency targets referred to in EED Article 3(1) (EED Article 24(2), Annex XIV Part 2.2, first sentence). (3) Please provide details of other significant end use energy efficiency measures which contribute towards national energy efficiency targets which are not reported on elsewhere in the NEEAP (EED Article 24(2), Annex XIV Part 2.2, first sentence). 3.5. Promotion of efficient heating and cooling 3.5.1. Comprehensive assessment (EED Article 14) (1) In the second and subsequent NEEAPs please provide an assessment of the progress achieved in implementing the comprehensive assessment of the potential for the application of high-efficiency cogeneration and efficient district heating and cooling referred to in Article 14(1) (EED Article 14(1), Annex XIV Part 2.3.4). (2) Please provide description of the procedure and the methodology used for carrying out a cost benefit analysis to satisfy the criteria of EED Annex IX (EED Article 14(3), Annex IX Part 1, last paragraph, Annex XIV Part 2.2, first sentence). 3.5.2. Other measures addressing efficient heating and cooling (EED Article 14) Please provide a description of measures, strategies and policies, including programmes and plans, at national, regional and local levels to develop the economic potential of high-efficiency cogeneration and efficient district heating and cooling and other efficient heating and cooling systems as well as the use of heating and cooling from waste heat and renewable energy sources (EED Article 14(2) and (4), Annex XIV Part 2.2, first sentence). 3.6. Energy transformation, transmission, distribution, and demand response 3.6.1. Energy efficiency criteria in network tariffs and regulation (EED Article 15) (1) Please describe planned or adopted measures to ensure that incentives in tariffs that are detrimental to the overall efficiency of the generation, transmission, distribution and supply of energy, or might hamper participation of demand response in balancing markets and ancillary services procurement, are removed (EED Article 15(4), Annex XIV Part 2.2, first sentence). (2) Please describe planned or adopted measures to incentivise network operators to improve efficiency through infrastructure design and operation (EED Article 15(4) Annex XIV Part 2.2, first sentence). (3) Please describe planned or adopted measures to ensure that tariffs allow suppliers to improve consumer participation in system efficiency including demand response (EED Article 15(4), Annex XIV Part 2.2, first sentence). 3.6.2. Facilitate and promote demand response (EED Article 15) Please provide information on other measures adopted or planned to enable and develop demand response, including those addressing tariffs to support dynamic pricing (EED Annex XI(3), Annex XIV Part 2.3.6). 3.6.3. Energy efficiency in network design and regulation (EED Article 15) Please report on progress achieved in the assessment of the energy efficiency potential of national gas and electricity infrastructure, as well as adopted and planned measures and investments for the introduction of cost effective energy efficiency improvements in network infrastructure and a timetable for their introduction (EED Article 15(2), Annex XIV Part 2.3.5). (1) OJ L 114, 27.4.2006, p. 64. (2) OJ L 153, 18.6.2010, p. 13.